Title: To Thomas Jefferson from William Wirt, 8 January 1803
From: Wirt, William
To: Jefferson, Thomas


          
            Dear Sir
            WmsBurg. Jany. 8. 1802. i.e. 1803
            
          
          I understand that the office of a judge for the Indiana Territory is vacant by the death of Mr. Clarke, and that Mr Ninian Edwards of Kentucky has been proposed for that appointment. I hope that I am not presuming too far on my acquaintance with you in certifying my opinion of Mr. Edwards.
          Having known him from youth to manhood, I feel a pleasure in having it in my power to declare, with certainty, my opinion that few judgments are more clear and sound, no heart more scrupulously upright & honorable than Mr. Edwards’. He has, I am told, practised the law in Kentucky with great reputation; but of his legal acquirements, the discontinuance of my intercourse with him for several years disqualifies me for expressing an opinion—I am, Dr. Sir, Yr. frd, & dev. Sev.
          
            Wm. Wirt
          
        